Citation Nr: 1503874	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  13-02 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1978, September 1994 to December 1994, and January 2003 to November 2003.

This matter comes before the Board of Veterans Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.


FINDING OF FACT

The most probative evidence of record indicates that it is at least as likely as not that the Veteran's sleep apnea is causally related to his active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  In this decision, the Board grants service connection for sleep apnea.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error and further discussion of VA's responsibilities is not necessary.

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran contends that he currently has sleep apnea that is causally related to his active service.

Private medical records indicate that the Veteran was diagnosed with sleep apnea in April 2006 based on the results of a sleep study.  The diagnosis was confirmed and continued in February 2011 based on another sleep study.  See treatment records from St. Joseph Hospital dated March 2006 through April 2011.  Thus, the current-disability requirement for service connection is met.

As to the in-service injury or disease requirement for service connection, the service treatment records indicate that in November 1975 the Veteran was involved in a motor vehicle accident in which he suffered blunt chest trauma with bilateral rib fractures and bilateral hemopneumothorax.  His course of treatment over the three months following the motor vehicle accident included placement of bilateral chest tubes, a tracheostomy, and controlled ventilation.  Based on this evidence, the Board finds that the in-service injury requirement for service connection is met.

The question remaining for consideration, therefore, is whether the Veteran's current sleep apnea is related to the in-service injury.  In this regard, the Board initially notes that the record contains two conflicting medical opinions as to whether the Veteran's current sleep apnea is causally related to his active service.  The United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The first opinion as to the likely etiology of the Veteran's sleep apnea was provided by a June 2014 VA examiner.  The VA examiner reviewed the claims file, considered the Veteran's reported symptomatology and medical history, and examined the Veteran.  The VA examiner noted the April 2006 and February 2011 sleep studies that confirmed the Veteran's sleep apnea diagnosis, and that the Veteran uses a continuous positive airway pressure machine.  The VA examiner opined that the Veteran's current sleep apnea was less likely than not the result of his military service in 2003 to 2004 or the chest injuries he sustained in the November 1975 motor vehicle accident.  The VA examiner stated that the sleep apnea was more likely attributable to the Veteran's developmental nasopharyngeal anatomy and being overweight.

The second medical opinion is found in a letter from E. J. Olafsson, M. D., dated August 2014.  In the letter, Dr. Olafsson demonstrates an understanding of the Veteran's medical history consistent with the evidence of record, including the treatment the Veteran received following his November 1975 in-service motor vehicle accident.  He also indicates that he has seen the Veteran "on a fairly regular basis over the last eight years."  Dr. Olafsson acknowledges the June 2014 VA examiner's opinion attributing the Veteran's sleep apnea to developmental nasopharyngeal anatomy and weight.  He notes that the Veteran has gained about 25 pounds since he was first diagnosed with sleep apnea in 2006.  Dr. Olafsson states, "I do not feel that [the Veteran's] nasopharyngeal anatomy and weight were primary contributing factors to his development of sleep apnea."  Rather, Dr. Olafsson attributes the Veteran's current sleep apnea to his in-service motor vehicle accident, and specifically the tracheostomy, time spent on a ventilator, and posttraumatic injury that resulted from the motor vehicle accident.  Dr. Olafsson opines that it is at least as likely as not that the Veteran's military service contributed to his sleep apnea.

In weighing the two medical opinions, the Board initially acknowledges the equivocal nature of Dr. Olafsson's opinion.  Specifically, Dr. Olafsson states he believes that it is at least as likely as not that the Veteran's active service "contributed" to his sleep apnea.  Accordingly, Dr. Olafsson's opinion could be interpreted as indicating that the Veteran's active service contributed to, but may not have caused, the Veteran's current sleep apnea.  However, the Board interprets Dr. Olafsson's statements as a positive nexus opinion supporting the proposition that it is at least as likely as not that the Veteran's current sleep apnea is causally related to his active service.

The Board finds that Dr. Olafsson's August 2014 opinion is entitled to greater weight than the June 2014 VA examiner's opinion.  The record shows that Dr. Olafsson treated the Veteran several times between March 2006 and April 2014.  Thus, there is evidence of a continuity of care such that Dr. Olafsson is well acquainted with the Veteran, is knowledgeable about the Veteran's particular medical history and current conditions, and has had the opportunity to personally examine the Veteran on multiple occasions.  Furthermore, Dr. Olafsson indicates that he specializes in pulmonology and sleep medicine.  He is therefore especially qualified to comment on the nature and possible etiology of sleep apnea.  Moreover, Dr. Olafsson's letter indicates that he was aware of the Veteran's relevant in-service medical history.  In providing the positive nexus opinion Dr. Olafsson refers to specific likely causes for the Veteran's current sleep apnea, namely, the tracheostomy, time spent on a ventilator, and posttraumatic injury resulting from the November 1975 motor vehicle accident.

On the other hand, the June 2014 VA examiner reviewed the claims file, considered the Veteran's reported symptomatology and medical history, and examined the Veteran.  The opinion thus was provided in light of personal examination of the Veteran, and was based on the physician's medical expertise.  However, the VA examiner indicated that he is a primary care physician and not a specialist in pulmonology and sleep medicine.  The VA examiner therefore does not have the same level of specialized expertise as Dr. Olafsson in rendering opinions on the likely etiology of sleep apnea.  In addition, the VA examiner only generally refers to the Veteran's active service in 2003 to 2004 and his November 1975 in-service motor vehicle accident.  He does not specifically mention or discuss the Veteran's course of treatment following the motor vehicle accident, which included placement of chest tubes, a tracheostomy, and controlled ventilation.  He also does not explain why such treatment is not the likely cause of the Veteran's current sleep apnea.  Rather, the VA examiner attributes the Veteran's current sleep apnea to general causes of developmental nasopharyngeal anatomy and weight.

In summary, although the VA examiner's opinion was based on examination of the Veteran and provided in light of the examiner's expertise, it was not fully supported with appropriate rationale.  The Board finds that Dr. Olafsson's opinion is better supported by appropriate rationale.  Therefore, the Board affords greater weight to Dr. Olafsson's positive nexus opinion, which was based on a years-long treating relationship with the Veteran and on Dr. Olafsson's knowledge and expertise as a specialist in pulmonary and sleep medicine, and which identifies specific medical causes for the Veteran's sleep apnea.  See Guerrieri, 4 Vet. App. at 470-71; see also Owens, 7 Vet. App. at 433; Wensch, 15 Vet. App. at 367.

The June 2014 VA examiner's negative nexus opinion is outweighed by Dr. Olafsson's August 2014 positive nexus opinion.  As such, the Board finds that it is at least as likely as not that the Veteran's current sleep apnea is etiologically related to his in-service injury.  Resolving any doubt in the Veteran's favor, the Board finds that sleep apnea is related to active service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for sleep apnea is warranted.  See 38 C.F.R. § 3.303.

ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


